Title: To Benjamin Franklin from Antoine-Louis Brongniart, 7 April 1778
From: Brongniart, Antoine-Louis
To: Franklin, Benjamin


Monsieur
7 Avril 1778
J’ay l’honneur de vous Prevenir que je ferai Jeudy prochain 9 du present a Onze heures tres precises, des Experiences sur l’Electricité, et sur plusieurs Emmanations Electriques, connues sous le nom d’air fixe etc. etc.; en mon Cabinet Rue et hotel Serpente. Je serais bien flatté que vos occupations vous laissasent assez de Loisir pour suivre plusieurs Malades que nous traitons par le fluide Electrique, et qui avancent singulierement vers leur guerison. Un entre autres a acquis depuis une quinzaine une force etonnante quoique sa Paralysie datte depuis huit ans. Agrées Je vous prie l’homage du profond Respect, avec lequel j’ay l’honneur d’Etre Monsieur Votre tres humble et tres obeissant Serviteur
A.L. Brongniart
 
Notation: Brongniart, Paris 7 Avril 78
